Peters, J.
The plaintiff lived in an unincorporated place. The ■ supplies were furnished by him to a pauper in that place. He claims to recover therefor against the town of Weston, as the oldest incorporated town adjoining that place. He can do so, if it all, only upon the strength of § 32, c. 24, K. S., which is this : “Towns are to pay expenses necessarily incurred for the relief of paupers by an inhabitant not liable for their support, after notice and request to the overseers, until provision is made for them.” But he cannot recover under this section, for two reasons: first, because he was not an “inhabitant” of the defendant town; secondly, because the supplies were not furnished to the pauper “within” the town, but while she was actually residing elsewhere. The statute does not embrace the plaintiff’s case. Such is the obvious import of the language of the statute; and to that effect are the decisions. Miller v. Somerset, 14 Mass., 396. Kittredge v. Newbury, id., 448. Mitchell v. Cornville, 12 Mass., 333. Smith *598v. Colerain, 9 Metc., 492. Hawes v. Hanson, 9 Allen, 134. Beetham v. Lincoln, 16 Maine, 137. Windham, v. Portland, 23 Maine, 410.
Tbe defendants could have furnished the pauper, and recovered of the town where her settlement was, if in this state, or, if she was a foreign pauper, could have received remuneration from the state, had they seen fit to do so. N. S., c. 24, § 22. Acts of 1874, c. 230. And by § 23, of the same chapter, the plaintiff had a remedy against the town of the pauper's settlement, if she had one within this state. Beyond this, the statutes do not seem to be adequate to furnish relief, in a case like this.

Judgment for defendants.

Appleton, C. J., Dickerson, Daneorth, Virgin and Libbey, JJ., concurred.